DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 (lns 11-12) “first conductive plate than a ferroelectric plate, than second conductive plate made of a different conductive material, than the first conductive plate” should be changed to -- first conductive plate then a ferroelectric plate, then second conductive plate made of a different conductive material, then the first conductive plate -- to correct the typo.  
Appropriate correction is required.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claims 1-2 recite: 
(1a) environmental energy as a source of power; 
(1b) environmental energy in the form of ionized particles, the natural magnetic field of the earth, electromagnetic waves of different frequencies, from extremely low to infrared, radio waves with all kinds of wave processes of the electromagnetic field to mechanical vibrations, sound, heat, cold, light. 

(3) when there is more than one elemental cell then they are connected to a source of power either in series, parallel or in combination, 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility. 
Applicant claims that, by an arrangement of plates (2, 3, Fig. 1) with any one combination of  listed materials placed in any one of the listed environmental energy in claim 2, the device will work as an electrical power generator. 
Ferroelectric material is known to produce electricity from pressure (piezoelectricity) or temperature change (pyroelectricity) and that have electrical polarization when an electrical field is applied to the material, but not from all the listed environmental energies. Additionally applicant stated the device absorbs all of these environmental energies simple by being assembled (see interview summary sent 12/9/20). This is not a known scientific principal and an incredible claim, therefore the invention is inoperative. 
In addition applicant did not provide a working model that demonstrated its operability with all materials of the anode and cathode separated by a ferroelectric plate of the claimed materials and by all the types of environmental energy as listed in claim 2. Additionally the references and explanation provided by applicant (received 3/1/21) did not provide proof that the invention employs all the environmental energies claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  


Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “an electrical power generator using environmental energy as a source of power”.  
The environmental energy is detailed in claim 2, such that “the Electrical power generator’s source of power is environmental energy in the form of ionized particles, the natural magnetic field of the earth, electromagnetic waves of different frequencies, from extremely low to infrared, radio waves with all kinds of wave processes of the electromagnetic field to mechanical vibrations, sound, heat, cold, light”.
This has not been discussed in original contents.  
The best description in original specification is such that: “unit cells are connected to a source of electrical energy” (e.g., page 3, 5th para and claim 1).  

Thus, the power source is such that an internal energy of the substance is used.  
There is a description (page 1) such that “static devices…where energy of chemical reactions, thermal energy, energy of a magnetic field, etc. is used”, but it is for admitted prior art.  Not all of claim 2 listing are in the traditional art.  These are not things capable to be connected, and there is no description that these energies are connected to the unit cells by the applicant.  
Thus, an electrical power generator using environmental energy as a source of power has not been originally disclosed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (lns 1-2 & 14-15) recites “electrical power generator using environmental energy as a source of power…when there is more than one elemental cell then they are connected to a source of power”.  The environmental energy is detailed in claim 2.  This 
Furthermore, the claim does not define how the environmental energy is connected to the unit cells.  Per claim 2, it appears the plates are merely exposed to listed sources. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Re claim 1, SASAKAWA discloses an electrical power generator comprising 
an electrical power generator using environmental energy as a source of power (e.g., electrolyte, chemical energy stored by battery) having housing 10 (“case”)[0102-0103] with conductive plates of anode (“positive electrode”, e.g.,17, Fig. 1) [0081-0082] and cathode (“negative electrode”, e.g., 18, Fig. 1) [0061-0062] separated by a layer of ferroelectric (“separator”, e.g., 14, Fig. 1) [0096-0097], 
wherein the conductive plates 17,18 are made of free-flowing conductors each of which having different concentration of free electrons (inherent for battery where anode releases electrons & cathodes accepts electrons), and made of a one of the following combinations of two different metals, 
such as antimony and bismuth, iron and nickel, titanium and aluminum, 
or one of the following combinations of two different alloys, 
such as chromel and alumel, chromel and Copel, 
or a one of the following combinations of metal and alloy, 
such as iron and Copel, antimony and alumel, chromel and bismuth (discloses 17 includes aluminum or titanium & iron or nickel-[0083 & 0090]; and 18 made of aluminum or nickel-[0073], results in combinations of 17 made of titanium & 18 made of aluminum or 17 made of iron & 18 made of nickel)
wherein the conductive plates 17, 18 include a minimum of one elemental cell which consists of one ferroelectric plate 14 and two different conductive plates 17, 18 (fig 1), 

first conductive plate than a ferroelectric plate, than second conductive plate made of a different conductive material, than the first conductive plate (Figs. 1, 2, 5, 7, 9, 10); 
when there is more than one elemental cell then they are connected to a source of power either in series, parallel or in combination [0030, 0164], 
where several elemental cells are connected in series and several elemental cells are connected in parallel, 
characterized in that the ferroelectric (sic, a layer of ferroelectric, “separator”) is a ferroelectric semiconductor, made of one of the following materials: 
sodium nitrite, semiconductor ceramics based on barium titanate, lithium niobate, potassium niobate, lead titanate, lead zirconate titanate, rochelle salt, double salt of tartaric acid, polyvinylidene fluoride, and triglycine sulfonate [0097].
Re claim 2, SASAKAWA discloses the electrical power generator using environmental energy as a source of power of claim 1, wherein the electrical power generator’s source of power is environmental energy in the form of ionized particles (e.g., electrolyte), the natural magnetic field of the earth, electromagnetic waves of different frequencies, from extremely low to infrared, radio waves with all kinds of wave processes of the electromagnetic field to mechanical vibrations, sound, heat, cold, light. 

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
Applicant argues that SASAKAWA does not disclose only two electrodes (pg 2, #5). Examiner disagrees. The claim does not require only two electrodes.
Applicant argues that SASAKAWA is different from applicant’s invention (pg 2, #6-7). This is not a persuasive argument since it does not discuss how SASAKAWA does not disclose the claim limitations.
Applicant argues that SASAKAWA is different from applicant’s invention (pgs 3-4, #10-18). This is not a persuasive argument since it does not discuss how SASAKAWA does not disclose the claim limitations.
Applicant argues that SASAKAWA is different from applicant’s invention (pgs 3-7, #21-28). This is not a persuasive argument since it does not discuss how SASAKAWA does not disclose the claim limitations.
Applicant argues that the specification originally disclosed environmental energy as a power source (pgs 8, #29). Examiner disagrees. The citation referenced does not mention any of the environmental energy sources claimed. The citation only mentions that the invention relates to electrical engineering and can be used to generate electricity. The paragraph after that does not reference the invention.
Applicant argues all the objections to the drawing are shown (pgs 8). Examiner disagrees. The figures only show the elemental cells and not the features listed in the objection.
Applicant argues that the video links show a working model (bottom of pg 8 to top of pg 9). Examiner disagrees. Applicant’s videos did not disclose its operability with all materials of the anode and cathode separated by a ferroelectric plate of the claimed 
Applicant argues that the listed references prove applications invention works using different types of environmental energy (pg 9). Examiner disagrees. 
Brantner discloses charging batteries with piezoelectric devices. Besides the paragraph cited by applicant Brantner does not disclose how all those energy sources are applied to the piezoelectric device.
Trainor discloses employing different types of energy harvesters to provide energy (figs 1 & 3, col 5, lns 64-67 to col 6, lns 1-14), not one generator with ferroelectric semiconductor material and two plates of different materials that employs multiple energies.
Hyde discloses an energy converter that converts electromagnetic energy to another type of energy, which does not discuss one generator with ferroelectric semiconductor material and two plates of different materials that employs multiple energies.
Goetzberger discloses an energy converter that converts light to electrical energy, which does not discuss one generator with ferroelectric semiconductor material and two plates of different materials that employs multiple energies.
Zaev discloses an energy converter that converts heat to electrical energy, which does not discuss one generator with ferroelectric semiconductor material and two plates of different materials that employs multiple energies.
Hyde discloses an energy converter that converts electromagnetic energy to another form of energy, which does not discuss one generator with ferroelectric .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
 /ERIC JOHNSON/ Examiner, Art Unit 2834